                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

GESTURE TECHNOLOGY                             §
PARTNERS, LLC,                                 §
                                               §
                  Plaintiff                    §
                                               §
       v.                                      §    CASE NO. 2:21-cv-00040-JRG
                                               §    (Lead Case)
HUAWEI DEVICE CO., LTD.,                       §
HUAWEI DEVICE USA, INC.,                       §    JURY TRIAL DEMANDED
                                               §
                  Defendants.
                                               §

GESTURE TECHNOLOGY                             §
PARTNERS, LLC,                                 §
                                               §
                  Plaintiff                    §
                                               §
       v.                                      §    CASE NO. 2:21-cv-00041-JRG
                                               §    (Member Case)
SAMSUNG ELECTRONICS CO., LTD.                  §
AND SAMSUNG ELECTRONICS                        §    JURY TRIAL DEMANDED
AMERICA, INC.,                                 §
                                               §
                  Defendants.


                              JOINT MOTION FOR ENTRY OF
                              DISPUTED PROTECTIVE ORDER

       Defendants Huawei Device Co., LtD., Huawei Device USA, Inc. (together “Huawei”),

Samsung Electronics Co., Ltd., and Samsung Electronics America, Inc. (together “Samsung”)

(collectively “Defendants”) and Plaintiff Gesture Technology Partners, LLC (“Plaintiff” or

“GTP”) (collectively “the Parties”) submit the Proposed Disputed Protective Order Attached as

Exhibit A (the Parties’ respective proposals with respect to disputed provisions being indicated

with Plaintiff’s Proposal and Defendants’ Proposal). Through their meet and confer efforts, the

Parties were able to reach agreement on almost all provisions of the Protective Order, but were



                                              -1-
unable to reach agreement and have a dispute regarding (1) the copying and printing of source

code detailed in ¶¶ 10(b), (g), and (m); and (2) the length of the prosecution bar detailed in ¶ 11.

The Parties’ competing proposals and arguments are presented below:

I.       PLAINTIFF’S POSITION

         A.     Source Code Printing ¶ 10(b)

         GTP believes that Defendants’ proposal would impose unreasonable restrictions on GTP’s

ability to conduct discovery. GTP has accused numerous features of Defendants’ many devices

and applications for which source code will likely cover hundreds of continuous blocks and

thousands of pages. Consistent with the model order’s provision for reasonable numbers of

printouts, GTP believes that its proposed limitations of 100 pages of continuous blocks of source

code and 2,500 pages is reasonable and proportional to the needs of the case. Furthermore,

Defendants’ proposed restrictions would give Defendants the right to unilaterally determine

whether requested printouts are excessive or unreasonable.           Defendants’ position would

essentially allow Defendants to dictate the scope of discovery to GTP and restrict its ability to

work with its experts and counsel.

         Defendants’ position seeks to impose burden on GTP, which is inconsistent with prior

rulings in this District. “The producing party should bear the burden of showing why it should not

comply with a request for additional pages.” Smartflash LLC v. Apple Inc., No. 6:13cv447, 2014

U.S. Dist. LEXIS 185186, at *18 (E.D. Tex. May 12, 2014). “Generally, the party seeking to limit

discovery bears the burden of showing good cause.” Id. citing GeoTag v. Frontier Commn's Corp.,

et al., No. 10-cv-00570, 2013 U.S. Dist. LEXIS 25774, *2 (E.D. Tex. Jan. 8, 2013). Defendants

have offered no reason why the burden should be shifted to the Plaintiff, nor have they shown good

cause.




                                                -2-
       B.      Source Code Printing ¶ 10(g)

       As with paragraph 10(b), GTP believes that its proposal allowing for 500 total lines of

code is reasonable and proportional to the needs of the case. Defendants’ proposal would

unreasonably and arbitrarily limit GTP’s access to and use of source code in the case.

       C.      Source Code Printing ¶ 10(m)

       As with paragraphs 10(b) and 10(g), Defendants are improperly shifting the burden to GTP

and limit discovery. GTP believes it should be allowed to make a reasonable number of printouts

and photocopies of source code, yet Defendants seek to place additional burden on GTP for

requesting this discovery. Under Defendants’ proposal, Defendants could arbitrarily dictate what

they believe constitutes a reasonable need for GTP’s source code discovery. This is inconsistent

with the model order and prior rulings of the Court.

       D.      Prosecution Bar ¶ 11

       GTP believes that Defendants’ proposals would place an unnecessary burden on the

prosecution of any potential patent well beyond the conclusion of this case.             A one-year

prosecution bar is appropriate, sufficient, and accords with the Court’s precedent. Defendants bear

the burden of justifying a more onerous prosecution bar, and they must demonstrate good cause

for such a bar. See In re Deutsche Bank Trust Co. Ams., 605 F.3d 1373, 1378 (Fed. Cir. May 27,

2010). They have not carried that burden to show that good cause exists here for a multi-year bar.

II.    DEFENDANTS’ POSITION

       A.      Source Code Printing

       Defendants respectfully request that the Court limit (i) the printing of source code to 50

continuous pages and no more than 1,250 total pages of source code in ¶ 10(b); and (ii) the copying

of source code by experts to 250 total lines of code in ¶ 10(g). This Court has previously upheld

much lower limitations in the interest of preventing inadvertent disclosure of highly sensitive


                                                -3-
source code. See E-Contact Techs. LLC v. Apple Inc., No. 1:11-cv-426, 2012 WL 11924448 at *3

(E.D. Tex. June 19, 2012) (determining that 10 continuous pages and 500 total pages of source

code permits “reasonable accountability for the review and printing of source code”). As in E-

Contact, here Defendants have agreed to allow for the additional printing of source code, in good

faith should Plaintiff articulate a reasonable request for permission to print the extra pages.

Further, in line with this Court’s holding in E-Contact, Defendants originally proposed 15

continuous pages, 400 total pages, and 50 total lines of source code. Defendants have twice

increased those proposed limits in an effort to reach a compromise agreement. Plaintiff, however,

has steadfastly refused to decrease its proposed limits. The limits proposed by Defendants are

more than sufficient in this case, even considering the multiplicity of camera-related functions

accused by Plaintiff.

        It is undisputed that source code is critically important, is sensitive enough to warrant its

own section in the Protective Order, is offered greater protection than any other designation in the

Protective Order, and cannot be disclosed even among all the Parties in this action. Defendants

will provide GTP access to the necessary source code in a convenient manner, but cannot agree to

terms that prevent reasonable accountability for the review and printing of its highly sensitive and

proprietary information. Plaintiff’s proposal on printed pages is more than ten times what this

Court found appropriate in E-Contact, and double what Defendants proposed in an effort to reach

a compromise agreement.

       Lastly, Defendants request reasonable restrictions to minimize the risk of inadvertent

disclosure of source code. Defendants propose two additional requirements in ¶ 10(b): (i) the

requesting Party must articulate a reasonable need to print additional source code pages beyond

the agreed upon total; and (ii) if the producing Party believes the printed source code pages are




                                                -4-
excessive or not printed for a permitted purpose, the Parties will promptly meet and confer to

resolve any objections before source code is produced. Similarly, in ¶ 10(m), Defendants propose

that the producing Party will provide in good faith a reasonable number of additional source code

printouts once the requesting Party articulates a reasonable need for additional printouts. These

provisions ensure that GTP can access the information it needs to pursue its case, while ensuring

reasonable accountability for the review and printing of source code. See E-Contact Techs. LLC

v. Apple Inc., No. 1:11-cv-426, 2012 WL 11924448 at *3-4 (E.D. Tex. June 19, 2012) (“Although

Defendants’ proposal may make the process more time-consuming, the Court balances this cost

against Defendants’ interest in the confidentiality of their source code and permits reasonable

accountability for the review and printing of the source code.”)

       B.      Prosecution Bar

       Defendants respectfully request that the Court impose a two-year prosecution bar given the

quantity and sensitivity of the source code involved. Such a provision is necessary to protect

against the inadvertent disclosure of Defendants’ highly sensitive proprietary information. The

Federal Circuit has recognized that attorneys and retained experts cannot always separate what

they learned from legitimate sources from, instead, what they learned by analyzing a defendant’s

confidential information. See In re Deutsche Bank Trust Co. Am., 605 F.3d 1373, 1378 (Fed. Cir.

2010). This Court routinely imposes two-year prosecution bars when there is a high quantity and

sensitivity of material. See Karamelion LLC v. ADT LLC, No. 2:18-cv-00330, Dkt No. 36 (Jan.

24, 2019) (ordering a two-year prosecution bar and stating that in “[b]alancing the rights of the

Defendants to protect their confidential information against the Plaintiff’s right to innovate,

the Court finds that the quantity and sensitivity of Defendants’ confidential and proprietary

information indicates that an upward departure of the standard 1-year prosecution bar is justified”).

Here, GTP is accusing a multitude of camera-related accused features and over 40 mobile devices,


                                                -5-
implicating large swaths of sensitive and proprietary source code, and GTP is further requesting

to be allowed to print thousands of pages of source code. The high quantity and sensitivity of

information requires more than a one-year bar. Further, as in Karamelion, Defendants originally

proposed a 3-year bar and as a compromise now propose a 2-year bar. Plaintiff, however, has

steadfastly refused to compromise. Defendants respectfully request this Court impose the two-

year prosecution bar as requested.




                                              -6-
Date: June 3, 2021                   Respectfully submitted,

/s/ Fred I. Williams                 /s/ Christopher W. Kennerly
Fred I. Williams                     Christopher W. Kennerly (TX Bar
Texas State Bar No. 00794855         No. 00795077)
Michael Simons                       chriskennerly@paulhastings.com
Texas State Bar No. 24008042         Radhesh Devendran (pro hac vice)
Jonathan L. Hardt                    radheshdevendran@paulhastings.com
Texas State Bar No. 24039906         PAUL HASTINGS LLP
WILLIAMS SIMONS & LANDIS PLLC        1117 S. California Avenue
327 Congress Ave., Suite 490         Palo Alto, CA 94304
Austin, TX 78701                     Telephone: (650) 320-1800
Tel: 512-543-1354                    Facsimile: (650) 320-1900
fwilliams@wsltrial.com
msimons@wsltrial.com                 Allan M. Soobert
jhardt@wsltrial.com                  allansoobert@paulhastings.com
                                     PAUL HASTINGS LLP
Todd E. Landis                       2050 M Street NW
State Bar No. 24030226               Washington, D.C. 20036
WILLIAMS SIMONS & LANDIS PLLC        Telephone: 202-551-1700
2633 McKinney Ave., Suite 130 #366   Facsimile: 202-551-1705
Dallas, TX 75204
Tel: 512-543-1357                    Elizabeth L. Brann
tlandis@wsltrial.com                 elizabethbrann@paulhastings.com
                                     PAUL HASTINGS LLP
John Wittenzellner                   4747 Executive Drive, 12th Floor
Pennsylvania State Bar No. 308996    San Diego, CA 92121
WILLIAMS SIMONS & LANDIS PLLC        Telephone: (858) 458-3000
1735 Market Street, Suite A #453     Facsimile: (858) 458-3005
Philadelphia, PA 19103
Tel: 512-543-1373                    Robert Laurenzi
johnw@wsltrial.com                   robertlaurenzi@paulhastings.com
                                     PAUL HASTINGS LLP
Attorneys for Plaintiff              200 Park Avenue
Gesture Technology Partners, LLC     New York, NY 10166
                                     Telephone: (212) 318-6000
                                     Facsimile: (212) 319-4090

                                     Melissa R. Smith (TX Bar No.
                                     24001351)
                                     GILLAM & SMITH, LLP
                                     303 S. Washington Ave.
                                     Marshall, TX 75670
                                     Telephone: (903) 934-8450
                                     Facsimile: (903) 934-9257
                                     melissa@gillamsmithlaw.com



                                      -7-
                                               Attorneys for Defendants Samsung
                                               Electronics Co., Ltd and Samsung
                                               Electronics America, Inc.

                                               By: /s/ J. Mark Mann
                                               J. Mark Mann
                                               State Bar No. 12926150
                                               mark@themannfirm.com
                                               G. Blake Thompson
                                               State Bar No. 24042033
                                               blake@themannfirm.com
                                               MANN TINDEL & THOMPSON
                                               201 E. Howard Street
                                               903.657.8540
                                               903.657.6003 (fax)
                                               AND
                                               Kent E. Baldauf, Jr. (PA ID No. 70793)
                                               Bryan P. Clark (PA ID No. 205708)
                                               THE WEBB LAW FIRM
                                               One Gateway Center
                                               420 Ft. Duquesne Blvd., Suite 1200
                                               Pittsburgh, PA 15222
                                               412.471.8815
                                               412.471.4094 (fax)
                                               kbaldaufjr@webblaw.com
                                               bclark@webblaw.com

                                               Attorneys for Defendants Huawei Device Co.,
                                               LtD., Huawei Device USA, Inc.,

                              CERTIFICATE OF CONFERENCE

       Pursuant to Local Rules CV-7(h) and (i), counsel for the Defendants met and conferred

with counsel for the Plaintiff on June 2, 2021 in a good faith attempt to resolve the matters raised

by this motion. No agreement could be reached. Plaintiff indicated it opposes the relief requested

by this motion. Thus, these discussions have conclusively ended in an impasse and leave an open

issue for the Court to resolve.

                                                       /s/ Christopher W. Kennerly
                                                      Christopher W. Kennerly




                                                -8-
                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was filed

electronically in compliance with Local Rule CV-5 on June 3, 2021. As of this date, all counsel

of record had consented to electronic service and are being served with a copy of this document

through the Court’s CM/ECF system under Local Rule CV-5(a)(3)(A).

                                                      /s/ Christopher W. Kennerly
                                                     Christopher W. Kennerly




                                               -9-
